11/15/2022


                                          DA 21-0660
                                                                                          Case Number: DA 21-0660

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                          2022 MT 229



TAI TAM, LLC,

               Plaintiff and Appellant,

         v.

MISSOULA COUNTY, acting by and through its
BOARD OF COUNTY COMMISSIONERS,

               Defendant and Appellee.


APPEAL FROM:           District Court of the Fourth Judicial District,
                       In and For the County of Missoula, Cause No. DV-21-853
                       Honorable John W. Larson, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Alan F. McCormick, Garlington, Lohn & Robinson, PLLP, Missoula,
                       Montana

                For Appellee:

                       Kirsten H. Pabst, Missoula County Attorney, John W. Hart, Dylan Jaicks,
                       Civil Deputy County Attorneys, Missoula, Montana



                                                   Submitted on Briefs: November 9, 2022

                                                               Decided: November 15, 2022


Filed:

                                     ir,-6ta•--if
                       __________________________________________
                                         Clerk
Justice Ingrid Gustafson delivered the Opinion of the Court.

¶1     Plaintiff and Appellant Tai Tam, LLC (Tai Tam), appeals from the December 2,

2021 Order Granting Defendant’s Motion to Dismiss issued by the Fourth Judicial District

Court, Missoula County. The District Court’s order granted the August 30, 2021 motion

to dismiss filed by Defendant and Appellee Missoula County, acting by and through its

Board of County Commissioners (Board), after determining Tai Tam’s complaint was both

time-barred and insufficiently pled.

¶2     We address the following restated issues on appeal:

       1. Did the District Court err when it determined a claim pursuant to § 76-3-625(1),
       MCA (2019), is subject to a 30-day statute of limitations?

       2. Did the District Court err when it determined the Appellant’s 42 U.S.C. § 1983
       claims lacked a sufficient protected property interest to survive an M. R. Civ. P.
       12(b)(6) motion to dismiss for failure to state a claim?

¶3     We reverse.

                 FACTUAL AND PROCEDURAL BACKGROUND

¶4     Tai Tam is the owner of real property in Missoula County. The subject property at

issue in this case consists of a 28.3-acre parcel, known as McCauley Meadows. In 2018,

Tai Tam submitted a subdivision proposal for McCauley Meadows, which sought to

subdivide the parcel into 17 lots and set aside a 2.5-acre parcel for permanent agricultural

use. The Board denied Tai Tam’s subdivision application, in part because it determined

the proposal failed to adequately mitigate the loss of agricultural soils. Tai Tam later

submitted a second application to subdivide McCauley Meadows, this time seeking to

subdivide the parcel into 14 lots and set aside a 3.8-acre parcel for permanent agricultural


                                             2
use. On June 31, 2021, this proposal was denied after the Board determined the proposal

failed to adequately mitigate the loss of agricultural soils and mitigate the impact to bird

habitat.

¶5     Several years before Tai Tam’s first application to the Board, a prior landowner had

sought to subdivide the parcel into a 12-lot subdivision to be known as Reilly Acres. The

Board did not approve the application and suggested the applicant redesign the subdivision

to mitigate the loss of agricultural soils.      The applicant redesigned the proposed

subdivision, but did not resubmit the application to the Board. In late 2015, the Missoula

Consolidated Planning Board sent a recommendation to the Board to approve standards for

mitigating the loss of agricultural land in subdivisions. In January 2016, the Board declined

to adopt the proposed standards. McCauley Meadows is also subject to several planning

documents, including the Missoula County Subdivision Regulations, 2016 Missoula

County Growth Policy, 2019 Missoula Area Land Use Element, and the Target Range

Neighborhood Plan. The relevant planning documents contained a land use designation

for McCauley Meadows as “residential,” with a density of one dwelling unit per acre. This

designation is the same as the adjacent residential developments around McCauley

Meadows.

¶6     Tai Tam filed its Complaint in this matter on July 14, 2021. In its Complaint, Tai

Tam made a claim for statutory damages against the Board pursuant to § 76-3-625(1),

MCA (2019), as well as equal protection, takings, and due process claims alleging

deprivation of rights under 42 U.S.C. § 1983. The Board moved to dismiss Tai Tam’s

Complaint for failure to state a claim upon which relief can be granted pursuant to M. R.

                                             3
Civ. P. 12(b)(6).     The Board’s motion asserted Tai Tam’s claims brought under

§ 76-3-625(1), MCA (2019), were subject to a 30-day statute of limitations and were not

timely filed, while the § 1983 claims failed to state a sufficient protected property interest

and were not well-pled. After the parties briefed the matter, the District Court granted the

Board’s motion to dismiss. The court determined Tai Tam’s § 76-3-625(1), MCA (2019),

claims were barred by a 30-day statute of limitations and its § 1983 claims failed to state a

claim upon which relief could be granted, as the Complaint failed to show Tai Tam had a

sufficient protected property interest and its claims were not well-pled.

¶7     Tai Tam appeals. Additional facts will be discussed as necessary below.

                                STANDARD OF REVIEW
¶8     We review a district court’s ruling on a motion to dismiss pursuant to M. R. Civ. P.

12(b)(6) de novo. Dickson v. Marino, 2020 MT 196, ¶ 6, 400 Mont. 526, 469 P.3d 159. A

district court should not dismiss a complaint for failure to state a claim unless it appears

beyond doubt the plaintiff can prove no set of facts in support of his claim that would entitle

him to relief. Marshall v. Safeco Ins. Co., 2018 MT 45, ¶ 6, 390 Mont. 358, 413 P.3d 828.

A district court’s determination that a complaint has failed to state a claim for which relief

can be granted is a conclusion of law which we review for correctness. Cossitt v. Flathead

Indus., 2018 MT 82, ¶ 7, 391 Mont. 156, 415 P.3d 486.




                                              4
                                      DISCUSSION

¶9     1. Did the District Court err when it determined a claim pursuant to § 76-3-625(1),
       MCA (2019), is subject to a 30-day statute of limitations?

¶10    The District Court determined Tai Tam’s action for statutory damages under

§ 76-3-625(1), MCA (2019), was barred by a 30-day statute of limitations. On appeal, Tai

Tam asserts the District Court erred by importing the 30-day statute of limitations provided

for in § 76-3-625(2), MCA (2019), to Tai Tam’s claims brought under § 76-3-625(1), MCA

(2019), which does not contain a specific statute of limitations. The Board contends the

District Court correctly construed § 76-3-625, MCA (2019), as a whole when it determined

claims brought under § 76-3-625(1), MCA (2019), were subject to a 30-day statute of

limitations. We agree with Tai Tam.

¶11    “All civil actions must be commenced within the periods prescribed in [Title 27,

Chapter 2, Part 2, MCA] except when another statute specifically provides a different

limitation.”   Section 27-2-105, MCA.        The Board argued, and the District Court

determined, that § 76-3-625, MCA (2019), specifically provided for a different

limitation—30 days. That statute stated, in full:

       (1) A person who has filed with the governing body an application for a
       subdivision under this chapter may bring an action in district court to sue the
       governing body to recover actual damages caused by a final action, decision,
       or order of the governing body or a regulation adopted pursuant to this
       chapter. The governing body’s decision, based on the record as a whole,
       must be sustained unless the decision being challenged is arbitrary,
       capricious, or unlawful.

       (2) A party identified in subsection (3) who is aggrieved by a decision of the
       governing body to approve, conditionally approve, or deny an application
       and preliminary plat for a proposed subdivision or a final subdivision plat
       may, within 30 days from the date of the written decision, appeal to the

                                             5
       district court in the county in which the property involved is located. The
       petition must specify the grounds upon which the appeal is made. The
       governing body’s decision, based on the record as a whole, must be sustained
       unless the decision being challenged is arbitrary, capricious, or unlawful.

       (3) The following parties may appeal under the provisions of subsection (2):

               (a) the subdivider;

              (b) a landowner with a property boundary contiguous to the proposed
       subdivision or a private landowner with property within the county or
       municipality where the subdivision is proposed if that landowner can show a
       likelihood of material injury to the landowner’s property or its value;

             (c) the county commissioners of the county where the subdivision is
       proposed; and

               (d)
                     (i) a first-class municipality, as described in 7-1-4111, if a
       subdivision is proposed within 3 miles of its limits;

                     (ii) a second-class municipality, as described in 7-1-4111, if a
       subdivision is proposed within 2 miles of its limits; and

                     (iii) a third-class municipality or a town, as described in
       7-1-4111, if a subdivision is proposed within 1 mile of its limits.

       (4) For the purposes of this section, “aggrieved” means a person who can
       demonstrate a specific personal and legal interest, as distinguished from a
       general interest, who has been or is likely to be specially and injuriously
       affected by the decision.

Section 76-3-625, MCA (2019).1

¶12    The 30-day limitation the District Court determined was applicable to Tai Tam’s

claims in this case is located in § 76-3-625(2), MCA (2019). The District Court’s Order


1
 This statute has since been amended by the Legislature to include a 180-day statute of limitations
for actions brought under subsection (1). See § 76-3-625(1), MCA (2021 Mont. Laws ch. 190,
§ 2).


                                                6
found “any claim under § 76-3-625(2), MCA, is barred.” While correct, the court’s finding

was not necessary in this case because Tai Tam’s Complaint specifically brought claims

under § 76-3-625(1), MCA (2019), not § 76-3-625(2), MCA (2019). What remained for

the District Court to determine, then, was whether the 30-day limitation of § 76-3-625(2),

MCA (2019), claims was necessarily imported to claims brought under § 76-3-625(1),

MCA (2019), when interpreting the statue as a whole.

¶13    “In the construction of a statute, the office of the judge is simply to ascertain and

declare what is in terms or in substance contained therein, not to insert what has been

omitted or to omit what has been inserted.        Where there are several provisions or

particulars, such a construction is, if possible, to be adopted as will give effect to all.”

Section 1-2-101, MCA. We interpret a statute first by looking to its plain language and

“will not interpret the statute further if the language is clear and unambiguous.” Mont.

Sports Shooting Ass’n v. State, 2008 MT 190, ¶ 11, 344 Mont. 1, 185 P.3d 1003. “If the

intent of the legislature can be determined from the plain meaning of the words used in the

statute, the plain meaning controls, and this Court need go no further nor apply any other

means of interpretation.” Mont. Vending, Inc. v. Coca-Cola Bottling Co., 2003 MT 282,

¶ 21, 318 Mont. 1, 78 P.3d 499 (citing Gulbrandson v. Carey, 272 Mont. 494, 500, 901

P.2d 573, 577 (1995)).

¶14    In finding that a 30-day statute of limitations applied to claims brought under

§ 76-3-625(1), MCA (2019), the District Court noted both § 76-3-625(1), MCA (2019),

and § 76-3-625(2), MCA (2019), contain identical language which states that “[t]he

governing body’s decision, based on the record as a whole, must be sustained unless the

                                             7
decision being challenged is arbitrary, capricious, or unlawful.” Section 76-3-625(1), (2),

MCA (2019). While it is true that actions brought pursuant to subsection (1) and those

brought pursuant to subsection (2) have the same standard of review, that does not mean

any other provisions contained within those subsections are automatically transferable

between the other. Section 76-3-625(1), MCA (2019), allows for a “person who has filed

with the governing body an application for a subdivision” to bring an “action . . . to recover

actual damages[.]” Section 76-3-625(2), MCA (2019), meanwhile, permits a subdivider,

certain landowners, county commissioners, or municipalities who are “aggrieved by a

decision . . . to approve, conditionally approve, or deny an application and preliminary plat

for a proposed subdivision or a final subdivision plat” to “appeal to the district court,” with

the added caveat that such appeal must be made “within 30 days from the date of the written

decision[.]” Beyond the standard of review noted by the District Court, the language of

subsections (1) and (2) is simply different, and the plain language of § 76-3-625(1), MCA

(2019), does not contain a 30-day statute of limitations. Because the language is clear and

unambiguous, there is no need to go beyond the plain language of the statute in this case

to find a 30-day statute of limitations for claims under § 76-3-625(1), MCA (2019), which

does not exist in the text. Mont. Sports Shooting Ass’n, ¶ 11. To determine otherwise

would require this Court “to insert what has been omitted or to omit what has been

inserted,” in violation of § 1-2-101, MCA.

¶15    Ultimately, we find the plain language of § 76-3-625(1), MCA (2019), is not

ambiguous and does not contain a 30-day statute of limitations.            Prior to the 2021

amendments by the Legislature, § 76-3-625(1), MCA (2019), “did not specify a time-limit

                                              8
to bring” an action. Lewis & Clark Cty. v. Wirth, 2022 MT 105, ¶ 29, 409 Mont. 1, 510

P.3d 1206 (interpreting the substantially similar § 76-3-625(1), MCA (2015)).2 Had the

Legislature intended for claims brought pursuant to § 76-3-625(1), MCA (2019), to have

the same 30-day statute of limitations as those brought under § 76-3-625(2), MCA (2019),

it could have written that into the statute. It did not. The District Court therefore erred

when it determined Tai Tam’s claims brought under § 76-3-625(1), MCA (2019), were

subject to a 30-day statute of limitations and dismissed them pursuant to M. R. Civ. P.

12(b)(6).

¶16    2. Did the District Court err when it determined the Appellant’s 42 U.S.C. § 1983
       claims lacked a sufficient protected property interest to survive an M. R. Civ. P.
       12(b)(6) motion to dismiss for failure to state a claim?

¶17    In addition to the statutory claims brought under § 76-3-625(1), MCA (2019), Tai

Tam’s Complaint also brought claims under 42 U.S.C. § 1983 for deprivation of rights.

The District Court determined Tai Tam’s Complaint failed to state a sufficient protected

property interest, were not well-pled, and dismissed the claims pursuant to M. R. Civ. P.

12(b)(6). The District Court, in dismissing the § 1983 claims, determined there was no

protected property interest in a subdivision application. On appeal, Tai Tam does not

contend it had a protected property interest in its subdivision application, but asserts its

§ 1983 claims are based on its inherent rights as a landowner of land affected by Missoula

County’s exercise of its police power. The Board, meanwhile, asserts Tai Tam’s rights


2
 In Wirth, we incorrectly stated there “is now a 140-day time limit to file a claim after an agency
action under” § 76-3-625(1), MCA. Wirth, ¶ 29 n.6. It is in fact a 180-day time limit. Section
76-3-625(1), MCA (2021 Mont. Laws ch. 190, § 2).


                                                9
inherent as a landowner are insufficient to show a protected property interest in this case

arising out of the subdivision process. The Board further asserts if this Court determines

Tai Tam’s inherent rights as a landowner are sufficient to show a protected property interest

for § 1983 purposes, that Tai Tam failed to state sufficient facts to survive a motion to

dismiss.

¶18    To begin, we must note the procedural posture of this case. This matter is before us

following the District Court’s M. R. Civ. P. 12(b)(6) dismissal for failure to state a claim.

A motion to dismiss is “viewed with disfavor and rarely granted.” Fennessy v. Dorrington,

2001 MT 204, ¶ 9, 306 Mont. 307, 32 P.3d 1250. In reviewing a Rule 12(b)(6) dismissal,

“we construe the complaint in the light most favorable to the plaintiff, and all allegations

of fact contained therein are taken as true.” Barthel v. Barretts Minerals Inc., 2021 MT

232, ¶ 9, 405 Mont. 345, 496 P.3d 541 (citing Robinson v. State, 2003 MT 110, ¶ 20, 315

Mont. 353, 68 P.3d 750). We are not, however, required to take as true any allegations in

the complaint that are legal conclusions. Barthel, ¶ 9 (citing Cowan v. Cowan, 2004 MT

97, ¶ 14, 321 Mont. 13, 89 P.3d 6). Ultimately, a complaint should not be dismissed under

Rule 12(b)(6) “unless it appears beyond doubt that the plaintiff can prove no set of facts in

support of his claim that would entitle him to relief.” Barthel, ¶ 9 (citing Cowan, ¶ 10).

Because this comes to us following a Rule 12(b)(6) dismissal, there is not a developed

factual record and we simply take all well-pled allegations from Tai Tam’s complaint as

true. The following discussion makes no judgments on whether Tai Tam’s claims could,

or would, win at trial, or even survive a Rule 56 motion for summary judgment following

further development of the factual record. With that in mind, we turn to whether Tai Tam’s

                                             10
claims, as pled, are sufficient to survive a Rule 12(b)(6) motion to dismiss. We find they

are.

¶19    Tai Tam asserted three claims under 42 U.S.C. § 1983—violation of due process,

taking of real property without just compensation, and violation of equal protection. 42

U.S.C. § 1983 provides for a cause of action when state actors violate a federally protected

constitutional right. Renenger v. State, 2018 MT 228, ¶ 8, 392 Mont. 495, 426 P.3d 559.

That statute states:

       Every person who, under color of any statute, ordinance, regulation, custom,
       or usage, of any State or Territory or the District of Columbia, subjects, or
       causes to be subjected, any citizen of the United States or other person within
       the jurisdiction thereof to the deprivation of any rights, privileges, or
       immunities secured by the Constitution and laws, shall be liable to the party
       injured in an action at law, suit in equity, or other proper proceeding for
       redress, except that in any action brought against a judicial officer for an act
       or omission taken in such officer’s judicial capacity, injunctive relief shall
       not be granted unless a declaratory decree was violated or declaratory relief
       was unavailable.

42 U.S.C. § 1983.

¶20    “In order to state a viable § 1983 claim, the plaintiff must first establish it possesses

a protected interest since the guarantees of the Fifth and Fourteenth Amendments ‘apply

only when a constitutionally protected liberty interest or property interest is at stake.’”

Kiely Constr. L.L.C. v. City of Red Lodge, 2002 MT 241, ¶ 23, 312 Mont. 52, 57 P.3d 836

(quoting Tellis v. Godinez, 5 F.3d 1314, 1316 (9th Cir. 1993)). Whether Tai Tam has a

sufficient protected property interest to survive a motion to dismiss its § 1983 claims is

therefore a “threshold question,” which must be “answered in the affirmative[.]” Seven Up




                                              11
Pete Venture v. State, 2005 MT 146, ¶ 26, 327 Mont. 306, 114 P.3d 1009 (quoting Kiely,

¶ 25).

¶21      On appeal, the Board, in part, asserts § 1983 claims are not allowed because Tai

Tam has sufficient remedies under the Montana Subdivision and Platting Act (MSPA),

found in Title 76, chapter 3, MCA. To allow such claims to go forward when Tai Tam also

brought claims under § 76-3-625(1), MCA (2019), according to the Board, “would

effectively insert an attorney fees provision into the MSPA in violation of the American

Rule regarding attorney fees.” Neither of these contentions were raised before the District

Court. “The general rule in Montana is that this Court will not address either an issue

raised for the first time on appeal or a party’s change in legal theory.” Unified Indus., Inc.

v. Easley, 1998 MT 145, ¶ 15, 289 Mont. 255, 961 P.2d 100 (citing Day v. Payne, 280

Mont. 273, 276, 929 P.2d 864, 866 (1996)). We generally follow this rule because it is

fundamentally unfair to fault the trial court for failing to rule correctly on an issue it was

never given the opportunity to consider. Gateway Hosp. Grp. Inc. v. Phila. Indem. Ins.

Co., 2020 MT 125, ¶ 15, 400 Mont. 80, 464 P.3d 44.3 We therefore decline to address


3
  The Dissent asserts it does not make sense to follow our general rule of not addressing the issues
which have been raised by the Board for the first time on appeal in this case because the “reasoning
supporting the general rule is inapplicable” when the result would be to uphold, rather than reverse
the District Court in this case. Dissent, ¶ 38. Our general rule declining to address issues raised
for the first time on appeal does not only concern itself with our results towards a district court’s
ruling, however, because it is also “unfair to allow a party to choose to remain silent in the trial
court in the face of error” and take its chances on a favorable outcome. Day, 280 Mont. at 277,
929 P.2d at 866 (citation omitted). The Board took its chances on the District Court agreeing with
its theory all § 1983 claims were precluded in this case because Tai Tam was a subdivider and
prevailed, wrongly, based on that theory below. Rewarding this strategy because this Court later
delved into federal law regarding § 1983 claims—an astute reader will discover that nearly all of
the federal cases cited in both this Opinion and in the Dissent are nowhere to be found in the briefs
filed by the parties either below or on appeal here—and discovered there may be issues which
                                                 12
whether under the circumstances of this case where Tai Tam asserts claims as a landowner,

not a subdivider, it would have a sufficient remedy under the MSPA or whether allowing

§ 1983 claims impermissibly inserts an attorney fees provision into the MSPA.4

¶22    Pursuant to M. R. Civ. P. 8(a), Tai Tam must state a “short and plain statement of

the claim” showing it is entitled to relief along with a demand for the relief sought. In its

Complaint, Tai Tam noted it was not bringing its § 1983 claims as a subdivider, because

“a subdivider does not have a protected property interest in a subdivision application,” but

as a landowner with “rights inherent in the ownership of land which are protected by 42

U.S.C. §1983 and the Fifth Amendment to the United States Constitution.” The District

Court, in dismissing Tai Tam’s § 1983 claims, noted Tai Tam “concede[d]” it did not have

a protected property interest in the approval of a subdivision application, and therefore its

Complaint failed to state a cause of action for due process and takings claims. While the

District Court was correct that Tai Tam lacked a protected property interest in a subdivision

application, as Tai Tam specifically conceded in its Complaint, the court failed to address




could prevent Tai Tam from being allowed to assert § 1983 claims depending on how the record
in this case is developed would certainly be “unfair” in this case.
4
  Parratt v. Taylor, 451 U.S. 527, 101 S. Ct. 1908 (1981) (overruled, in part, by Daniels v.
Williams, 474 U.S. 327, 330-31, 106 S. Ct. 662, 664 (1986)) and its progeny “hold that a
deprivation of liberty or property is not cognizable under section 1983 when a state’s
post-deprivation remedies are adequate to protect a victim’s procedural due process rights.” Wood
v. Ostrander, 879 F.2d 583, 588 (9th Cir. 1989). “However, ‘the Parratt line of cases does not
focus on the relevance of procedural protections to alleged violations of substantive constitutional
rights.’” Wood, 879 F.2d at 588 (quoting Smith v. City of Fontana, 818 F.2d 1411, 1414 (9th Cir.
1987 (overruled, in part, by Hodgers-Durgin v. De La Vina, 199 F.3d 1037, 1040 n.1 (9th Cir.
1999) (en banc))). We note that any contention regarding Tai Tam’s availability of state remedies
will need to be developed in further proceedings.


                                                13
whether Tai Tam’s status as a landowner was sufficient to allow it to bring § 1983 claims

in this case. Under the pertinent standard of review following a Rule 12(b)(6) motion to

dismiss, we find Tai Tam’s ownership of McCauley Meadows is sufficient to state a

protected property interest and bring § 1983 claims against the Board in this case.

¶23    We have previously held that ownership of real property constitutes a

“constitutionally protected property interest[.]” Helena Sand & Gravel, Inc. v. Lewis &

Clark Cty. Planning & Zoning Comm’n, 2012 MT 272, ¶ 48, 367 Mont. 130, 290 P.3d 691;

see also Kafka v. Mont. Dep’t of Fish, Wildlife & Parks, 2008 MT 460, ¶ 66, 348 Mont.

80, 201 P.3d 8 (finding a compensable property interest arising out of the ownership of real

and personal property). Rather than apply this interest to Tai Tam’s § 1983 claims, the

District Court took Tai Tam’s concession it did not have a protected property interest in

the subdivision application and ended its inquiry there. This was in error, as the District

Court was required to address whether Tai Tam’s rights inherent in its ownership of

McCauley Meadows were violated by the Board’s actions, and inactions, in this case.

¶24    Having determined Tai Tam’s ownership of property was a sufficient protected

property interest such that it could make § 1983 claims, we must also determine whether

its claims, as pled, survive a Rule 12(b)(6) motion to dismiss for failure to state a claim.

When it comes to local governments, 42 U.S.C. § 1983 provides a limited remedy, first

spelled out by the United States Supreme Court in Monell v. Dep’t of Soc. Servs., 436 U.S.

658, 98 S. Ct. 2018 (1978). As we have stated in recognizing the Monell principle, “[a]

local governmental entity may be held liable under § 1983 only when it is shown that the

entity itself caused the constitutional violation at issue through the implementation of a

                                            14
policy or custom of that governmental entity.” Dorwart v. Caraway, 1998 MT 191, ¶ 115,

290 Mont. 196, 966 P.2d 1121 (overruled, in part, on other grounds by Trs. of Ind. Univ.

v. Buxbaum, 2003 MT 97, ¶ 46, 315 Mont. 210, 69 P.3d 663). “Stated another way, in

evaluating a local government’s § 1983 liability, courts must determine: (1) whether

plaintiff’s harm was caused by a constitutional violation, and (2) if so, whether the local

government unit is responsible for that violation.” Miller v. City of Red Lodge, 2003 MT

44, ¶ 21, 314 Mont. 278, 65 P.3d 562 (citing Collins v. City of Harker Heights, 503 U.S.

115, 120, 112 S. Ct. 1061, 1066 (1992)). “[I]n order to impose liability on a local

governmental entity under § 1983, a plaintiff must establish[:] (1) that he possessed a

constitutional right of which he was deprived; (2) that the municipality had a policy;

(3) that this policy amounts to deliberate indifference to the plaintiff’s constitutional right;

and (4) that the policy is the moving force behind the constitutional violation.” Dorwart,

¶ 115 (internal quotation marks and citation omitted).5 Tai Tam’s Complaint alleged the

Board violated its rights to due process and equal protection, and constituted a taking of

Tai Tam’s property without just compensation, when the Board “implemented policies to

protect viewsheds, protect generic ecologic values, and protect adjacent property owners,

despite having no such adopted regulations,” and “[h]aving adopted plans acknowledging

much of the prime agricultural soils in the Target Range area have been developed, the




5
  Our 4-part test was adopted from, and is identical to, the elements to maintain a claim against a
local government under Monell as set forth by the Ninth Circuit in Oviatt v. Pearce, 954 F.2d 1470,
1474 (9th Cir. 1992) (citing City of Canton v. Harris, 489 U.S. 378, 389-91, 109 S. Ct. 1197,
1205-06 (1989)).


                                                15
Board now requires the few remaining landowners to unfairly shoulder the burden of

preserving what remains via policies and actions carried out under color of state law.”

While Tai Tam’s Complaint does not set forth the 4-part test in detail, under our liberal

pleading rules and considering that neither party raised or briefed this issue, we find the

Complaint sufficiently sets forth a § 1983 claim. 6

¶25    Under the Constitutions of both Montana and the United States, a person may not

be deprived of life, liberty, or property without due process of law. Mont. Const. art. II,

§ 17; U.S. Const. amend. V; U.S. Const. amend. XIV. The guarantee of due process has

both a procedural and a substantive component, and “the requirements for procedural due

process are (1) notice, and (2) opportunity for a hearing appropriate to the nature of the

case.” Montanans for Justice v. State ex rel. McGrath, 2006 MT 277, ¶¶ 29-30, 334 Mont.

237, 146 P.3d 759. This Court has “previously stated that ‘due process generally requires

notice of a proposed action which could result in depriving a person of a property interest

and the opportunity to be heard regarding that action.’” Geil v. Missoula Irrigation Dist.,

2002 MT 269, ¶ 53, 312 Mont. 320, 59 P.3d 398 (quoting Pickens v. Shelton-Thompson,

2000 MT 131, ¶ 13, 300 Mont. 16, 3 P.3d 603). “The fundamental requirement of due

process is the opportunity to be heard ‘at a meaningful time and in a meaningful manner.’”

Smith v. Bd. of Horse Racing, 1998 MT 91, ¶ 11, 288 Mont. 249, 956 P.2d 752 (quoting

Connell v. Dep’t of Soc. & Rehab. Servs., Child Support Enf’t Div., 280 Mont. 491, 496,



6
  It is noted, though, that Tai Tam will be required to establish each of these four elements to
successfully prosecute the § 1983 claim.


                                              16
930 P.2d 88, 91 (1997)). The allegations of Tai Tam’s Complaint, when taken as true—as

we must when reviewing a Rule 12(b)(6) motion to dismiss for failure to state a claim—

set forth a claim that its right to due process is being violated by the Board not

implementing the regulations it has adopted and by implementing policies for which Tai

Tam has not had a notice and opportunity to be heard. Specifically, Tai Tam asserts the

Board has “implemented policies to protect viewsheds, protect generic ecologic values,

and protect adjacent property owners, despite having no such adopted regulations.”

(Emphasis added.) Tai Tam’s complaint alleges the Board is both failing to implement

regulations it has adopted and implementing policies which are not based on any adopted

regulations at all. Taken as true, these allegations set forth a claim that Tai Tam, regardless

of the hearings held on its actual subdivision application in 2020, has not been given an

opportunity to be heard at a meaningful time and in a meaningful manner regarding the

Board’s adoption and implementation of policies and regulations which could deprive Tai

Tam of its property interest as a landowner. Smith, ¶ 11.

¶26    As pled, the allegations set forth in Tai Tam’s complaint are sufficient to survive

the Board’s Rule 12(b)(6) motion to dismiss and the District Court erred by dismissing Tai

Tam’s due process claim. Whether it is sufficient, after further development of the record,

to defeat a Rule 56 motion for summary judgment or to win at trial is not relevant at this

stage of the proceedings and is simply a matter for another day.

¶27    Turning to Tai Tam’s takings claim, under the Montana Constitution, “[p]rivate

property shall not be taken or damaged for public use without just compensation to the full

extent of the loss having been first made to or paid into court for the owner. In the event

                                              17
of litigation, just compensation shall include necessary expenses of litigation to be awarded

by the court when the private property owner prevails.” Mont. Const. art. II, § 29.

Similarly, under the United States Constitution, private property shall not be taken for

public use without just compensation.        U.S. Const. amend. V.        “[E]ven when a

compensable property interest still retains economic value, just compensation may be

required if ‘“justice and fairness” require that economic injuries caused by public action

be compensated by the government, rather than remain disproportionately concentrated on

a few persons.’” Kafka, ¶ 69 (quoting Penn Cent. Transp. Co. v. New York City, 438 U.S.

104, 124, 98 S. Ct. 2646, 2659 (1978)). As we have noted, “[d]etermining when such

compensation is required is essentially an ad hoc, factual inquiry based on the

circumstances of each case.” Kafka, ¶ 69 (internal quotation marks omitted). Taking the

allegations of Tai Tam’s Complaint as true, which we must at this stage in the proceedings,

Barthel, ¶ 9, we find Tai Tam has sufficiently pled a takings claim in this case. According

to the Complaint, Tai Tam alleges the Board is applying rules and regulations to the

development of McCauley Meadows which have not been adopted with proper notice and

opportunity to be heard and is unfairly requiring Tai Tam to shoulder the burden of

preserving agricultural lands and viewsheds which was not imposed on other landowners.

Whether these burdens are so unfair that they require compensation is, again, a question

for another day.

¶28    The Dissent contends no takings claim can lie in this case due to our precedent that

“the discretionary denial of a desired land-use permit under existing law does not give rise

to a successful takings claim because it does not sufficiently interfere with reasonable

                                             18
investment-backed expectations or economic value under Penn Central.” Dissent, ¶ 39.

As previously explained, determining when compensation for a takings claim is required

is “essentially an ad hoc, factual inquiry based on the circumstances of each case,” Kafka,

¶ 69 (internal quotation marks omitted), and therefore dismissal of a takings claim such as

Tai Tam’s is generally inappropriate at the Rule 12(b)(6) stage. Nevertheless, the Dissent

maintains that, based upon our decisions in Richards v. Cty. of Missoula, 2012 MT 236,

366 Mont. 416, 288 P.3d 175, and Helena Sand & Gravel, Tai Tam’s taking claim fails as

a matter of law. Richards involved a subdivision application which was denied “due to its

lack of compliance with state law, lack of compliance with Missoula County Growth Plan,

and lack of compliance with Missoula County Subdivision Regulations.” Richards, ¶ 10.

We found the landowner in that case could not “allege economic loss when he should have

appreciated the risk that, due to existing law, his subdivision may never have materialized.”

Richards, ¶ 35.    Notably, this decision was reached following a grant of summary

judgment, after the factual record was developed, and not after a motion to dismiss such as

the one here. In contrast to the proposed subdivision which violated the law in Richards,

the allegations of Tai Tam’s complaint here set forth a claim that its proposed subdivision

does comply with state law, Missoula County Subdivision Regulations, 2016 Missoula

County Growth Policy, 2019 Missoula Area Land Use Element, and the Target Range

Neighborhood Plan, but the Board is nevertheless arbitrarily using its regulatory power to

take value from Tai Tam’s property by imposing regulations which have not been adopted

and requiring Tai Tam to shoulder the burden of preserving agricultural lands and

viewsheds which was not imposed on other landowners. At this stage, we must take this

                                             19
assertion as true. Tai Tam’s allegation it is being economically injured due to the Board’s

actions which disproportionately concentrated the responsibility to preserve agricultural

lands and viewsheds on Tai Tam, but not adjacent landowners, constitutes a quintessential

takings claim, see Kafka, ¶ 69, and it should be allowed to test that claim following further

development of the factual record. It is only after the development of the factual record

when one could determine, as the Dissent prematurely attempts to here, whether the risk

the proposed development would never materialize was “reflected in the fair market price

at the time of the purchase,” Dissent, ¶ 44, how the Board’s unwritten standards interplay

with Tai Tam’s investment-backed expectations, whether the unwritten standards alleged

by Tai Tam in this case constitute a “a policy or custom of [the Board]” which “amounts

to deliberate indifference to [Tai Tam’s] constitutional right[s],” Dorwart, ¶ 115, and many

other questions raised in this case. The Dissent appears to contend that, as long as the

Board does not write down its regulatory burdens after a party purchases property, any

unwritten standards used to frustrate a proposed development cannot constitute the

imposition of a new regulatory burden. Dissent, ¶ 44 n.4. This apparent assertion is

incorrect. “The Supreme Court has made clear that policies can include written policies,

unwritten customs and practices, failure to train municipal employees on avoiding certain

obvious constitutional violations, and, in rare instances, single constitutional violations

[which] are so inconsistent with constitutional rights that even such a single instance

indicates at least deliberate indifference of the municipality[.]” Benavidez v. Cty. of San

Diego, 993 F.3d 1134, 1153 (9th Cir. 2021) (internal citation omitted, emphasis added).

The relevant allegation of Tai Tam’s Complaint, which we must take as true at this stage

                                             20
of the proceedings, is that the Board, through its use of unwritten policies which have never

been formally adopted, is imposing new regulatory burdens on Tai Tam’s land. The

allegations of the Complaint are sufficient to survive the Board’s Rule 12(b)(6) motion to

dismiss, and the District Court erred by dismissing Tai Tam’s § 1983 takings claim.

¶29    Finally, the District Court also dismissed Tai Tam’s equal protection claim under

§ 1983 as insufficiently pled. As we have already determined Tai Tam’s ownership of the

property at issue in this case provides a sufficient protected property interest to allow it to

bring § 1983 claims, we need not address that issue further here. The District Court

determined Tai Tam “failed to state an adequate cause of action for equal protection and

that it was treated differently than other subdivision applicants in the same circumstances.”

¶30    “The Equal Protection Clause of the Fourteenth Amendment commands that no

State shall ‘deny to any person within its jurisdiction the equal protection of the laws,’

which is essentially a direction that all persons similarly situated should be treated alike.”

City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439, 105 S. Ct. 3249, 3254 (1985)

(quoting U.S. Const. amend. XIV). Tai Tam’s Complaint sought to bring a “class of one”

equal protection claim. Tai Tam can bring an equal protection claim as a “class of one” by

alleging it was intentionally treated differently from others similarly situated and there was

no rational basis for the difference in treatment. Totem Beverages, Inc. v. Great Falls-

Cascade Cty. City-Cty. Bd. of Health, 2019 MT 273, ¶ 29, 397 Mont. 527, 452 P.3d 923;

see also Village of Willowbrook v. Olech, 528 U.S. 562, 564, 120 S. Ct. 1073, 1074-75

(2000). The factual allegations of Tai Tam’s complaint—that surrounding property has

been allowed to be developed in the same pattern as that desired by Tai Tam; that Tai Tam

                                              21
has been subjected to policies which Missoula County has not formally adopted and are

applied on an ad hoc basis; that Tai Tam is being forced to preserve its property for

agriculture when other landowners in the area were allowed to develop their properties;

and that the Board is not following the 2019 Missoula Area Land Use Element regarding

McCauley Meadows—when taken as true for the purposes of a Rule 12(b)(6) motion to

dismiss, are sufficient to state a “class of one” equal protection claim sufficient to overcome

a motion to dismiss.

¶31    The Dissent contends Tai Tam is not similarly situated to previous developers

because it is “a late arrival,” one who arrived after there was no longer “abundant open

space available.” Dissent, ¶ 46. “The basic rule of equal protection is that persons similarly

situated with respect to a legitimate governmental purpose of the law must receive like

treatment.” Rausch v. State Comp. Ins. Fund, 2005 MT 140, ¶ 18, 327 Mont. 272, 114

P.3d 192. The 2019 Missoula Area Land Use Element applicable to McCauley Meadows,

as set forth in Tai Tam’s complaint, reflects that the property is entirely designated for

“Rural Residential and Small Agriculture” with a density of one to two dwellings per

acre—making it “similarly situated” with those previous developers of the area who were

allowed to develop residential property from land designated for residential property.

Regarding the Dissent’s contention the Board had a rational basis to treat Tai Tam

differently so as to preserve “some baseline level of undeveloped land in the area,” Dissent,

¶ 46, the 2019 Missoula Area Land Use Element in fact removed a “parks and open space”

designation from a portion of Tai Tam’s parcel of land and designated it entirely as one for

“Rural Residential and Small Agriculture.” Taking the allegations of the complaint as true,

                                              22
Tai Tam has stated a claim that the County had no rational basis to require Tai Tam to

shoulder the burden of preserving open space in the area in contravention of the plain

language of the 2019 Missoula Area Land Use Element which designates Tai Tam’s

property for residential use.

¶32    Tai Tam is not, at this stage in the litigation, required to show a likelihood of success

on the merits of its § 1983 claims. To defeat a Rule 12(b)(6) motion to dismiss, a party is

simply required to state sufficient facts that, if true, demonstrate it would be entitled to

relief. Marshall, ¶ 6. In this case, Tai Tam has met that burden and the District Court erred

by granting the Board’s motion to dismiss.

                                      CONCLUSION

¶33    The District Court erred by determining Tai Tam’s § 76-3-625(1), MCA, claim was

subject to a 30-day statute of limitations and time-barred. The District Court further erred

by concluding Tai Tam’s 42 U.S.C. § 1983 claims lacked a sufficient protected property

interest and were insufficiently pled to survive an M. R. Civ. P. 12(b)(6) motion to dismiss

for failure to state a claim.

¶34    Reversed and remanded.


                                                   /S/ INGRID GUSTAFSON


We concur:

/S/ LAURIE McKINNON
/S/ JAMES JEREMIAH SHEA
/S/ JIM RICE



                                              23
Chief Justice Mike McGrath, concurring and dissenting.

¶35    While I concur with the Majority on Issue One that the District Court erred in

determining that Tai Tam’s claim pursuant to § 76-3-625(1), MCA (2019), was subject to

a 30-day statute of limitations, I dissent to the holding that the District Court erred in

determining that Tai Tam’s due process, regulatory takings, and equal protection claims

brought pursuant to 42 U.S.C. § 1983 were subject to M. R. Civ. P. 12(b)(6) dismissal.

Tai Tam has not shown that it would be entitled to relief pursuant to the relevant legal

standards even when the factual allegations in the complaint are taken as true.

¶36    A claim is subject to M. R. Civ. P. 12(b)(6) dismissal if it “fails to state sufficient

facts that, if true, would entitle the claimant to relief under that claim.” Anderson v.

ReconTrust Co., N.A., 2017 MT 313, ¶ 8, 390 Mont. 12, 407 P.3d 692 (emphasis added,

citations omitted). In other words, the validity of a plaintiff’s factual allegations need not

be tested through the fact-finding process if it can be determined as a matter of law that

such factual allegations, even if true, could not satisfy the elements necessary to succeed

on the claim. See Commonwealth Edison Co. v. State, 189 Mont. 191, 194, 615 P.2d 847,

849 (1980) (dismissal for failure to state a claim warranted “if as a matter of law, under

any view of the alleged facts, plaintiffs cannot prevail”).

¶37    Tai Tam raises three theories under its § 1983 claim, asserting that the Board’s

refusal to permit its proposed subdivision is: (1) a due process violation, (2) a constitutional

taking, and (3) a violation of Tai Tam’s equal protection rights.




                                              24
¶38    With regard to Tai Tam’s Due Process claim alleging that the Board’s

decision-making process is essentially standardless,1 the Majority correctly acknowledges

that, under Parratt v. Taylor, 451 U.S. 527, 101 S. Ct. 1908 (1981), § 1983 claims for

procedural due process violations are not cognizable where there are available adequate

state procedures with which to seek redress. See Wood v. Ostrander, 879 F.2d 583, 588

(9th Cir. 1989) (deprivation of liberty or property is not cognizable under §1983 when a

state’s post-deprivation remedies are “adequate to protect a victim’s procedural

[as opposed to substantive] due process rights.” (citing Parratt, 451 U.S. at 541-44, 101

S. Ct. 1916-17); McRorie v. Shimoda, 795 F.2d 780, 786 (9th Cir. 1986 (“[A] procedural

due process violation . . . does not occur until the state deprives the individual of a

procedure for redress.”). Though the MSPA—which provides for judicial review of

adverse subdivision decisions to determine if they are “arbitrary, capricious, or unlawful,”

§ 76-3-625, MCA (2019)—obviously provides sufficient process under state law to address

Tai Tam’s claims and should thereby bar Tai Tam’s § 1983 procedural due process claim,

the Majority declines to so hold because the Board failed to raise this argument below.

See Opinion, ¶ 21. However, as noted by the Majority, the reason for our general rule of

declining to address an issue not raised below is to avoid faulting a District Court for failing

to rule correctly on an issue it did not have the opportunity to consider. Opinion, ¶ 21;




1
 E.g., In re Miserocchi, 749 A.2d 607, 611 (Vt. 2000) (with regard to insufficient criteria to
determine whether to approve a change in nonconforming use, “such ad hoc decision-making
denies . . . due process of law”); Town of Westford v. Kilburn, 300 A.2d 523, 526
(Vt. 1973) (reasoning that absent sufficient land use standards, “the door is opened to the exercise
of . . . discretion in an arbitrary or discriminatory fashion”).


                                                25
see Gateway Hosp. Grp. Inc. v. Phila. Indem. Uns. Co., 2020 MT 125, ¶ 15, 400 Mont. 80,

464 P.3d 44. Here, however, the District Court ruled to dismiss Tai Tam’s due process

claim on different grounds. Consideration of the applicable Parratt rule here on appeal

would not have the effect of unfairly faulting the District Court, as the result would be to

uphold, rather than reverse, that court. Blinding ourselves to the dispositive legal principle

simply because it was not raised below makes no sense here where the reasoning

supporting the general rule is inapplicable. Moreover, further development of the factual

record is not necessary to resolve the purely legal question of whether, under Parratt, the

MSPA bars Tai Tam’s procedural due process claim.

¶39    Turning to Tai Tam’s remaining claims, Tai Tam’s complaint alleged that property

was zoned as “residential,” other developers in the area had previously been approved, and

the Board had implied in its dealings with a previous owner of the property that a

properly-designed subdivision could be approved, but that, after Tai Tam purchased the

property, the Board essentially reached a de facto conclusion that the property would not

be allowed to be developed under any circumstances. As the Majority notes, whether a

regulatory burden on property that still retains some economic value amounts to a

constitutional taking generally turns on consideration of (1) the “character” of the

governmental action, (2) the regulation’s interference with “distinct investment-backed

expectations,” and (3) the economic impact of the regulation on the claimant. Opinion,

¶ 27; Kafka v. Mont. Dep’t of Fish, Wildlife & Parks, 2008 MT 460, ¶ 69, 348 Mont. 80,

201 P.3d 8 (citing Penn Central Transp. Co. v. New York City, 438 U.S. 104, 124, 98 S.

Ct. 2646, 2659 (1978)). While, as a general matter, the fact-specific nature of Penn


                                             26
Central’s regulatory taking standard outlined in Kafka may not easily lend itself to

disposition at the 12(b)(6) stage, this particular case is subject to dismissal without further

fact-finding because of our precedent providing that the discretionary denial of a desired

land-use permit under existing law does not give rise to a successful takings claim because

it does not sufficiently interfere with reasonable investment-backed expectations or

economic value under Penn Central.

¶40    In Richards v. County of Missoula a developer, Richards, purchased property

intending to build a subdivision. 2012 MT 236, ¶ 6, 366 Mont. 416, 288 P.3d 175. The

developer’s application for a subdivision permit was repeatedly denied despite efforts to

work with state authorities to mitigate expected wildlife impacts. Richards, ¶¶ 6-10.

Responding to the developer’s takings claim on appeal, we focused on the fact that

Richards had acquired the property with full knowledge and acceptance of the risk that it

might not be approved for subdivision under existing law:

       Richards purchased the property with the intent of creating a subdivision.
       Richards fully understood, however, that he lawfully could subdivide the
       land only with County approval. Richards cannot now allege economic loss
       when he should have appreciated the risk that, due to existing law, his
       subdivision may never have materialized. Richards stands in the same place
       today that he was when he purchased the property—the owner of a 200-acre
       parcel that remains subject to subdivision review. Richards can sustain no
       takings claim under these circumstances.

Richards, ¶ 35.

¶41    Richards bought the property knowing that a subdivision might be approved, or it

might not. Though the latter possibility proved to be the one that materialized, the state of

affairs which Richards had relied upon when making his investment had not changed.



                                              27
See Loveladies Harbor v. United States, 28 F.3d 1171, 1177 (Fed. Cir. 1994) (“In legal

terms, the owner who bought with knowledge of the restraint could be said to have no

reliance interest, or to have assumed the risk of any economic loss. In economic terms, it

could be said that the market had already discounted for the restraint, so that a purchaser

could not show a loss in his investment attributable to it.”). This principle is reflected in

our caselaw repeatedly finding that an unfavorable discretionary land-use permitting

decision is not a taking because the property owner had no compensable property interest

in receiving a favorable discretionary decision. See Madison River R.V. Ltd. v. Town of

Ennis, 2000 MT 15, ¶¶ 7, 44, 298 Mont. 91, 994 P.2d 1098 (upholding district court ruling

that plaintiff had not stated a claim for which relief could be granted where plaintiff alleged

that municipality’s denial of plat approval to build a campground constituted a regulatory

taking); Roe v. City of Missoula, 2009 MT 417, ¶¶ 9, 43, 354 Mont. 1, 221 P.3d 1200

(denial of proposed boundary line relocation not a taking; no property right in discretionary

approval); Seven Up Pete Venture v. Montana, 2005 MT 146, ¶ 28, 327 Mont. 306, 114

P.3d 1009 (right to mine is conditioned on acquisition of a permit which would constitute

a cognizable property interest “only when the discretion of the issuing agency is so

narrowly circumscribed that approval of a proper application is virtually assured” (internal

quotation omitted)); Germann v. Stephens, 2006 MT 130, ¶ 31, 332 Mont. 303, 137 P.3d

545 (no property right in issuance of a liquor license where city ordinance that was subject

of takings claim was alleged to prevent plaintiff from operating bar and casino).

¶42    In contrast, in Helena Sand & Gravel, Inc. v. Lewis & Clark Cty. Planning & Zoning

Comm’n, Helena Sand & Gravel, Inc. (HSG) had received a permit from the Department


                                              28
of Environmental Quality (DEQ) to mine gravel on 110 acres of its property. 2012 MT

272, ¶ 7, 367 Mont. 130, 290 P.3d 691. However, the County then created a special zoning

district that would prohibit industrial mining operations on the remaining 311 acres of the

property, for which HSG had apparently also been considering pursuing a mining permit.

Helena Sand & Gravel, ¶¶ 7, 12, 40. On appeal from summary judgment, we preliminarily

held that HSG did not have a compensable property interest in obtaining a discretionary

mining permit from DEQ. Helena Sand & Gravel, ¶¶ 35-45. However, we remanded to

the District Court to conduct an analysis of the Penn Central factors to determine whether

the County’s actions potentially prohibiting the expansion of gravel mining on land that

HSG already owned and was seeking to extend mining operations on impinged upon

HSG’s rights as a property owner2 to the point of constituting a regulatory taking. Helena

Sand & Gravel, ¶¶ 46-48.



2
  Helena Sand & Gravel’s holding—that, while there is no compensable property interest in
receiving a discretionary land use permitting approval, rights generally attendant to property
ownership remain otherwise in play—appears to have been the genesis of the unnecessary and
confusing debate over whether Tai Tam is best categorized as a landowner or a subdivider.
See Opinion, ¶¶ 22-23 (citing Helena Sand & Gravel, ¶ 48). Quite simply, because (1) Tia Tam
sought to develop land and (2) Tai Tam owns that land, it is both a subdivider and a property
owner. See § 76-3-103(15), MCA (defining “subdivider” as “a person who causes land to be
subdivided or who proposes a subdivision of land”); Helena Sand & Gravel, ¶ 46 (“protections of
‘private property’ . . . apply to real property owned in fee”). Tai Tam enjoys the protections the
law extends both to subdividers—including the statutory right to seek judicial review of an
unfavorable decision—and to property owners—including the constitutional rights to due process
and just compensation for deprivation of compensable property interests. Section 76-3-625, MCA;
Helena Sand & Gravel, ¶ 46. Below, Tai Tam apparently attempted to shift the focus away from
the specific question of whether it had a compensable property interest in receiving subdivision
approval—conceding that our caselaw is clear that it does not—and towards the general rights and
interests afforded to an owner of real property by the Constitution, an effort the Majority now
credits. Opinion, ¶¶ 22-23. The District Court correctly, in my view, rejected this strategy.
Tai Tam’s legal status as a subdivider under Title 76, chapter 3 never provided it with a right to
just compensation for an unfavorable subdivision permitting decision, and Tai Tam’s legal status


                                               29
¶43    Helena Sand & Gravel, particularly as contrasted with Richards, therefore stands

for the proposition that an unfavorable discretionary land-use permitting decision made

pursuant to a preexisting regulatory framework (such as the DEQ mining permit) cannot

form the basis of a takings claim, but a new regulatory structure implemented after the

property was purchased to target a property owner (such as the new County zoning district)

can. The critical distinction lies in the reasonable expectations of the plaintiffs upon

acquisition of the property, the second of the Penn Central factors. See Helena Sand &

Gravel, ¶ 46 (HSG ability to bring a takings claim subject to the Penn Central analysis

“by virtue of its investment in 421 acres of real property” and the “impact of the zoning

regulations on the value of that parcel of property” (emphasis added)); Kafka, ¶ 69. In

other words, this factor limits takings claims to “those who can ‘demonstrate that they

bought their property in reliance on a state of affairs that did not include the challenged

regulatory regime.’” Kafka, ¶ 72 (quoting Rose Acre Farms, Inc. v. United States, 373

F.3d 1177, 1190 (Fed. Cir. 2004)). HSG had no compensable property interest in the

discretionary grant of a mining permit from DEQ pursuant to preexisting regulations—like

the plaintiffs in Richards, Roe, Seven Up Pete Venture, and Germann—in part because

HSG acquired the property with the knowledge that it was subject to discretionary DEQ

approval upon which it could have no reasonable reliance and which would have been

reflected in the property’s fair market value. See Helena Sand and Gravel, ¶ 45 (because

DEQ mining permit is discretionary, “HSG is foreclosed from basing its takings claim on


as a property owner, as outlined above, is similarly unavailing to Tai Tam’s claim under controlling
takings law.


                                                30
any alleged lost opportunity to mine its additional 310 acres”). See also Loveladies

Harbor, 28 F.3d at 1177 (describing how an owner who bought with knowledge of the

restraint has no reliance interest, and has assumed the risk of any economic loss and that

the market would have already discounted for the restraint, such that the purchaser could

show no loss); Kafka, ¶¶ 72-73 (describing role of market value in Penn Central analysis);

Richards, ¶ 35. However, in Helena Sand & Gravel, unlike in Richards, the government

subjected the property owner to an unforeseen new and additional regulatory impediment

after the property was acquired and partially permitted by DEQ, thus potentially

diminishing the property’s fair market value and frustrating HSG’s reasonable,

investment-backed expectations of a gravel mine. See Helena Sand & Gravel, ¶ 46; Kafka,

¶¶ 69, 72.

¶44    Tai Tam’s attempt to bring a takings claim on the basis of the discretionary denial

of its development permit is easily dismissed pursuant to these established legal principles.

Tai Tam purchased the property with the full understanding that it could not be subdivided

without Board approval and cannot now allege economic loss based on the known risk that

the subdivision may never have materialized. See Richards, ¶ 35.3 Tai Tam does not allege


3
  Though, as noted by the Majority, the Richards decision was issued on summary judgment, not
at the Rule 12(b)(6) stage, the relevance of Richards is not its procedural posture but, rather, the
substantive rule of law that it set forth, namely that an unfavorable development permitting
decision does not constitute a regulatory taking. Opinion, ¶ 28; see Richards, ¶¶ 34-35. Richards’
reasoning referenced no factual peculiarities of that particular case. It is against this simple legal
standard that Tai Tam’s well-pled, non-conclusory factual allegations must be tested at the Rule
12(b)(6) stage here. Anderson, ¶ 8 (Rule (12(b)(6) dismissal is appropriate where claim “fails to
state sufficient facts that, if true, would entitle the claimant to relief under that claim”). Because
the facts alleged by Tai Tam, even if proven true or further developed through a fact-finding
process, do not entitle Tai Tam to relief under the relevant takings jurisprudence, Rule 12(b)(6)
dismissal is appropriate.


                                                 31
a new regulatory burden was imposed subsequent to Tai Tam’s purchase of the property,

only a hindsight realization that the risk Tai Tam willingly assumed, as would have been

reflected in the fair market price at the time of the purchase, materialized in a foreseeable

but undesired manner here. Tai Tam’s complaint alleges that the Board’s unfavorable

decision was marred by imprecise legal standards, consideration of some factors Tai Tam

believes should not have been considered, and a failure to consider other factors that Tai

Tam argues merited more attention.4 While these allegations might be relevant to a claim

that the Board’s decision was arbitrary, capricious, or unlawful pursuant to judicial review

provided for by § 76-3-625, MCA (2019), they do not constitute facts which, if true, would

entitle Tai Tam to relief for a takings claim. Thus, even taking Tai Tam’s factual

allegations as true, Tai Tam is not entitled to relief under relevant Montana takings

jurisprudence, and the claim should therefore be subject to M. R. Civ. P. 12(b)(6)

dismissal.5




4
  To the extent that Tai Tam alleges it has been subjected to a de facto adoption of a new unwritten
agreement by the Board to set aside Tai Tam’s land as open space, these arguments are better
addressed through provisions for judicial review for arbitrary and capricious decisions under
§ 76-3-625(1), MCA (2019). Attempting to recast an unfavorable discretionary decision as a
newly-adopted regulatory policy would vitiate our holdings distinguishing unfavorable
discretionary permitting decisions pursuant to application of existing regulation (not a regulatory
taking) from the adoption of new regulatory burdens upon the property (potentially a regulatory
taking).

5
 Though the Majority asserts that preserving the area’s remaining agricultural lands and viewsheds
on Tai Tam’s property after other open space in the area was developed constitutes a quintessential
takings claim, Opinion, ¶ 28, neither the Majority nor Tai Tam cites to any case in which such
facts have been found to constitute a taking. Further development of the record is not necessary
to determine that Tai Tam cannot establish the existence of a constitutional taking on the basis of
the alleged facts.


                                                32
¶45    Additionally, as noted by the Majority, to succeed on an equal protection claim, Tai

Tam must show that the Board intentionally treated Tai Tam differently from other

similarly-situated developers without a rational basis for the distinction. Opinion, ¶ 30;

Totem Bevs. Inc. v. Great Falls-Cascade Cty. City-Cty. Bd. of Health, 2019 MT 273, ¶ 29,

397 Mont. 527, 452 P.3d 923. Tai Tam alleged in its complaint that “[h]aving adopted

plans acknowledging much of the prime agricultural soils in the Target Range area have

been developed, the Board now requires the few remaining landowners to unfairly

shoulder the burden of preserving what remains via policies and actions carried out under

color of state law.” (Emphasis added.) However, Tai Tam essentially concedes that its

pleadings do not contain a factual allegation that similarly-situated developers were treated

differently, stating on appeal that it is “not arguing [that] some other property owner in a

similar circumstance received a subdivision approval.”

¶46    Instead, Tai Tam states that it is “arguing [that] the [Board], having already

permitted most of the area to develop in one form or another, is singling out Tai Tam’s

property for preservation as one of the few remaining undeveloped properties.” This

“singling out” or “preserv[ation of] what remains” allegation does not constitute an equal

protection claim under the relevant legal standard because the facts set forth in Tai Tam’s

Complaint demonstrate that Tai Tam was not similarly situated to others in the area who

were permitted to proceed with development. Tai Tam’s Complaint asserts that its property

is one of the few remaining undeveloped properties in the area and that, as a “remaining

landowner[],” Tai Tam is being forced to “preserv[e] what remains.” Thus, the facts

alleged in Tai Tam’s Complaint demonstrate that previous developers sought development


                                             33
permits when there was still abundant open space available. Tai Tam, as a late arrival, is

not similarly situated. Likewise, the facts in the Complaint establish a rational basis for

the differential treatment: serving a legitimate interest in preserving some baseline level of

undeveloped land in the area. Thus, even if Tai Tam can establish as true the factual

allegation that the Board is “singling out Tai Tam’s property for preservation as one of the

few remaining undeveloped properties,” it would not be entitled to relief under equal

protection jurisprudence and its claim is therefore subject to Rule 12(b)(6) dismissal. Tai

Tam points to no authority suggesting that the Equal Protection Clause requires that those

seeking to develop the last remaining open space be treated the same as those who

developed when undeveloped space was plentiful,6 and testing or developing these factual

allegations through a fact-finding process is therefore unnecessary to the resolution of this

case.

¶47     Tai Tam has not shown on appeal that the factual allegations in the Complaint, when

taken as true, entitle Tai Tam to relief under applicable legal standards for due process,

regulatory takings, and equal protection claims. Tai Tam’s claims are therefore subject to

dismissal pursuant to M. R. Civ. P. 12(b)(6) without necessitating further fact finding.

See e.g., Commonwealth Edison Co., 189 Mont. at 194, 615 P.2d at 849 (“examin[ing] the




6
 Willowbrook v. Olech, 528 U.S. 562, 564-65, 120 S. Ct. 1073, 1075 (2000), cited to by Tai Tam
on appeal in support of its equal protection claim, involved an allegation that a municipality
conditioned the connection of the plaintiff’s property to the municipal water supply on the grant
of a larger easement to the municipality than was demanded of other, similarly-situated property
owners. Willowbrook is inapplicable here, where the facts as pled allege that Tai Tam, which owns
“one of the few remaining undeveloped properties” is not similarly situated to those who
developed when there was adequate open space remaining.


                                               34
pleadings” and “factual matters which plaintiffs allege would invalidate the tax” before

conducting a lengthy analysis of the law and concluding that the challenged coal tax was

valid as a matter of law). For these reasons, I contend that the District Court did not err in

dismissing Tai Tam’s 42 U.S.C. § 1983 claims.

¶48    I therefore dissent with regard to Tai Tam’s due process, regulatory takings, and

equal protection claims brought pursuant to 42 U.S.C. § 1983.


                                                  /S/ MIKE McGRATH


Justice Beth Baker and Justice Dirk Sandefur join in the Concurrence and Dissent of Chief
Justice Mike McGrath.


                                                  /S/ BETH BAKER
                                                  /S/ DIRK M. SANDEFUR




                                             35